UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 DWS Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:9/30/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofSeptember 30, 2013(Unaudited) DWS RREEF Global Real Estate Securities Fund Shares Value ($) Common Stocks 98.7% Australia 6.9% BGP Holdings PLC* 0 CFS Retail Property Trust Commonwealth Property Office Fund Dexus Property Group Federation Centres Ltd. Goodman Group GPT Group Mirvac Group Stockland (Units) Westfield Group (Units) Westfield Retail Trust (Cost $61,927,075) Austria 0.1% Conwert Immobilien Invest SE(Cost $689,719) Canada 3.7% Allied Properties Real Estate Investment Trust Boardwalk Real Estate Investment Trust Chartwell Retirement Residences (a) First Capital Realty, Inc. (a) RioCan Real Estate Investment Trust (Cost $37,386,684) Channel Islands 0.4% Camper & Nicholsons Marina Investments Ltd.* LXB Retail Properties PLC* (Cost $5,677,404) China 0.5% Agile Property Holdings Ltd. Country Garden Holdings Co., Ltd. (Cost $3,582,763) France 3.7% Gecina SA Klepierre Unibail-Rodamco SE (Cost $29,897,406) Germany 2.1% Alstria Office REIT-AG* Deutsche Euroshop AG Deutsche Wohnen AG (Bearer) DIC Asset AG LEG Immobilien AG* (Cost $18,797,938) Hong Kong 8.9% Hang Lung Properties Ltd. Henderson Land Development Co., Ltd. Hongkong Land Holdings Ltd. Link REIT New World Development Co., Ltd. Shimao Property Holdings Ltd. Sino Land Co., Ltd. Sun Hung Kai Properties Ltd. Swire Properties Ltd. Wharf Holdings Ltd. (Cost $76,134,519) Japan 15.0% Frontier Real Estate Investment Corp. Global One Real Estate Investment Corp. GLP J-REIT Japan Hotel REIT Investment Corp. (a) Japan Real Estate Investment Corp. Japan Retail Fund Investment Corp. Mitsubishi Estate Co., Ltd. Mitsui Fudosan Co., Ltd. Mori Hills REIT Investment Corp. (a) Nippon Accommodations Fund, Inc. Nippon Building Fund, Inc. Nippon Prologis REIT, Inc. 89 Nomura Real Estate Office Fund, Inc. NTT Urban Development Corp. Sumitomo Realty & Development Co., Ltd. Tokyo Tatemono Co., Ltd. Tokyu REIT, Inc. (Cost $98,772,338) Netherlands 0.3% Corio NV(Cost $2,503,952) Norway 0.5% Norwegian Property ASA(Cost $5,889,916) Singapore 4.2% Ascendas Real Estate Investment Trust CapitaCommercial Trust CapitaLand Ltd. CapitaMall Trust CapitaMalls Asia Ltd. City Developments Ltd. Global Logistic Properties Ltd. Suntec Real Estate Investment Trust (Cost $35,678,224) Sweden 1.0% Castellum AB Fabege AB (Cost $8,117,138) Switzerland 0.8% PSP Swiss Property AG (Registered)*(Cost $7,404,566) United Kingdom 5.1% British Land Co. PLC Derwent London PLC Great Portland Estates PLC Hammerson PLC Helical Bar PLC Land Securities Group PLC Quintain Estates & Development PLC* Safestore Holdings PLC St. Modwen Properties PLC UNITE Group PLC (Cost $39,310,508) United States 45.5% Acadia Realty Trust (REIT) (a) Alexander's, Inc. (REIT) American Assets Trust, Inc. (REIT) American Campus Communities, Inc. (REIT) (a) American Residential Properties, Inc. (REIT)* AvalonBay Communities, Inc. (REIT) Boston Properties, Inc. (REIT) BRE Properties, Inc. (REIT) Brookfield Office Properties, Inc. (b) Brookfield Office Properties, Inc. (a) (b) Camden Property Trust (REIT) CBL & Associates Properties, Inc. (REIT) Chesapeake Lodging Trust (REIT) Cole Real Estate Investment, Inc. (REIT) Colonial Properties Trust (REIT) DCT Industrial Trust, Inc. (REIT) DiamondRock Hospitality Co. (REIT) Douglas Emmett, Inc. (REIT) Duke Realty Corp. (REIT) DuPont Fabros Technology, Inc. (REIT) Education Realty Trust, Inc. (REIT) Equity Residential (REIT) Federal Realty Investment Trust (REIT) General Growth Properties, Inc. (REIT) Glimcher Realty Trust (REIT) (a) HCP, Inc. (REIT) Health Care REIT, Inc. (REIT) (a) Healthcare Realty Trust, Inc. (REIT) Host Hotels & Resorts, Inc. (REIT) (a) LaSalle Hotel Properties (REIT) (a) Liberty Property Trust (REIT) LTC Properties, Inc. (REIT) National Retail Properties, Inc. (REIT) Piedmont Office Realty Trust, Inc. "A" (REIT) (a) Post Properties, Inc. (REIT) Prologis, Inc. (REIT) Public Storage (REIT) Regency Centers Corp. (REIT) (a) Rexford Industrial Realty, Inc. (REIT)* (a) Select Income REIT (REIT) Simon Property Group, Inc. (REIT) SL Green Realty Corp. (REIT) (a) Spirit Realty Capital, Inc. (REIT) (a) Sunstone Hotel Investors, Inc. (REIT) Taubman Centers, Inc. (REIT) Ventas, Inc. (REIT) Vornado Realty Trust (REIT) Weingarten Realty Investors (REIT) (Cost $405,775,220) Total Common Stocks (Cost $837,545,370) Rights 0.0% Hong Kong New World Development Co., Ltd., Expiration Date 12/31/2013*(Cost $0) 0 Securities Lending Collateral 3.0% Daily Assets Fund Institutional, 0.09% (c) (d) (Cost $27,901,505) Cash Equivalents 0.9% Central Cash Management Fund, 0.05% (c) (Cost $8,886,518) % of Net Assets Value ($) Total Investment Portfolio (Cost $874,333,393) † Other Assets and Liabilities, Net Net Assets Portfolio holdings in real estate entities outside the United States are generally organized as eithercorporations, trusts or partnerships subject to the tax laws of their country of domicile.0 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $922,553,424.At September 30, 2013, net unrealized appreciation for all securities based on tax cost was $32,662,952.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $100,393,283 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $67,730,331. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at September 30, 2013 amounted to $27,032,003, which is2.9% of net assets. (b) Securities with the same description are the same corporate entity but trade on different stock exchanges. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust At September 30, 2013 the DWS RREEF Global Real Estate Securities Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks & Rights Diversified 38.7 % Office 14.3 % Shopping Centers 10.8 % Apartments 10.2 % Regional Malls 7.6 % Health Care 6.7 % Hotels 3.5 % Storage 3.2 % Specialty Services 2.5 % Industrial 2.5 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2013 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $
